ITEMID: 001-22470
LANGUAGEISOCODE: ENG
RESPONDENT: FIN
BRANCH: ADMISSIBILITY
DATE: 2002
DOCNAME: SVED and OTHERS v. FINLAND
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicants, Mrs Stina Lise-Lott Sved, Ms Erika Sved, Ms Elin Sved and Mr Markus Sved, are Finnish nationals, who were born in 1957, 1985, 1987 and 1988 respectively and live in Närpiö, Finland. They are the widow and the three children of the late Mr Rune Sved.
They are represented before the Court by Mr Matias Wallgren, a lawyer practising in Helsinki, Finland.
The facts of the case, as submitted by the applicants, may be summarised as follows.
On 8 November 1995 Mr Rune Sved, who was a farmer, applied for a subsidy to give up greenhouse farming. On 19 January 1996 the Pension Fund for Farming Industry (maatalousyrittäjien eläkelaitos, lantbruksföretagarnas pensionsanstalt) decided to grant Mr Sved a subsidy of FIM 263,800 (approximately 44,400 euros) on condition that the greenhouses were demolished or otherwise permanently taken out of production and the relevant area adjusted to the surrounding landscape. Written information when these measures had been carried out was requested as a condition of payment.
Mr Rune Sved died on 21 January 1996 without knowing about the decision.
On 6 March 1996 Mr Sved’s widow requested that the subsidy be paid to his estate. On 15 March 1996 the Pension Fund refused to pay the subsidy as the greenhouses had not been demolished before the death of Mr Rune Sved. The applicants appealed to the Pension Board (eläkelautakunta, pensionsnämnden), requesting payment of the subsidy. The Board decided, on 12 February 1997, that the subsidy could not be paid to Mr Sved’s estate since he had not demolished the greenhouses himself during his lifetime.
On 27 March 1997, the applicants appealed to the Insurance Court (vakuutusoikeus, försäkringsdomstolen), contending that the Board’s decision was unreasonable as Mr Rune Sved had not been able to demolish the greenhouses as he had not even known about the decision before he died. They noted that they had no other choice than to continue the greenhouse production or to let the greenhouses to another farmer if the court’s decision was not favourable to them. It appears from the statement of appeal that the greenhouses had not been demolished by 27 March 1997.
On 2 September 1998 the Insurance Court upheld the Board’s decision.
According to Section 4, subsections 1 and 2, of the Act on Subsidy for Reducing Greenhouse Production and Apple Farming (laki kasvihuonetuotannon ja omenanviljelyn lopettamistuesta, lag om stöd för nedläggning av växthusproduktion och äppelodling), a subsidy shall be paid to an applicant on condition that his greenhouses are permanently demolished or otherwise taken out of greenhouse production and the relevant areas adjusted to the landscape.
According to Section 3 of the above-mentioned Act, the subsidy can only be granted if the applicant has been farming for a minimum period of ten years immediately before giving up this activity, and on condition that commercial greenhouse farming has been carried out in an area exceeding 500 square metres and the greenhouse farmer has been insured for this activity as a private entrepreneur within the meaning of the Act on Pensions for Private Entrepreneurs (yrittäjien eläkelaki, lag om pension för företagare) or as a farmer within the meaning of the Act on Pensions for Farmers (maatalousyrittäjien eläkelaki, lag om pension för lantbruksföretagare).
According to Section 10 of the above-mentioned Act, the subsidy is paid after the greenhouse production or apple farming has ceased.
